PER CURIAM.
We affirm the revocation of Appellant's community control, but remand with directions that the trial court enter a written order that conforms to its oral pronouncement finding violations of conditions five and nine. See Smith v. State, 49 So.3d 833, 834 (Fla. 1st DCA 2010) ("A written order must conform to the trial court's oral pronouncements, and the oral pronouncements control." (citing Williams v. State, 604 So.2d 8, 9 (Fla. 1st DCA 1992) ) ).
AFFIRMED and REMANDED with Instructions.
BERGER, WALLIS and EISNAUGLE, JJ., concur.